     Case: 1:18-cv-00028 Document #: 41 Filed: 11/01/18 Page 1 of 1 PageID #:396

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

D'Aaron Williams
                               Plaintiff,
v.                                                     Case No.: 1:18−cv−00028
                                                       Honorable John Z. Lee
Sgt Gotay, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 1, 2018:


        MINUTE entry before the Honorable Sidney I. Schenkier: Status hearing held.
Plaintiff appears by video conference. The parties report on the status of the case.
Defendants' counsel reports that they are in compliance with providing the additional
document production to plaintiff as ordered on 9/12/18 (16 C 11540, doc. #63) and that
they have further scheduled a meeting with plaintiff on 11/19/18 to view additional video
evidence. At defense counsel's request and by agreement, the Court will stay any further
discovery pending the outcome of the settlement conference. At plaintiff's request and in
light of the inability of the recruited attorneys in Case Nos. 18 C 27 and 18 C 29 to accept
plaintiff's cases in 16 C 11540 and 18 C 28, the Court will recruit and appoint an attorney
through the Settlement Assistance Program to represent him in a settlement conference for
Case Nos. 16 C 11540 and 18 C 28. As stated on the record, once a settlement assistance
attorney has been appointed the Court will set a date certain for the parties to participate in
a settlement conference. The Court will not set a further status hearing at this time. Mailed
notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
